JENNINGS, J.
This is a motion by respondent to dismiss an appeal on the ground of failure to file a transcript.
The motion is supported by the certificate of the county clerk and the facts therein stated are not contradicted. From said certificate it appears that notice of *418appeal was filed on October 13, 1931, but that no bill of exceptions has been settled as provided by section 650 of the Code of Civil Procedure, and no transcript has been prepared in accordance with the provisions of section 953a of said code. The statutory period within which such a record may be prepared and filed has expired. The motion must therefore be granted and the appeal dismissed (Catania v. Guccione, 60 Cal. App. 717 [214 Pac. 495] ; People v. Berkeley Chiropractic College, 103 Cal. App. 139 [283 Pac. 981]; Bule V of the Rules for the Supreme Court and District Courts of Appeal). It is so ordered.
Marks, Acting P. J., and Morton, J., pro tem., concurred.